Exhibit 99.2 1 Document Control Condor Reserve Report Issued July, 29th 2014 Run Using a July 1st, 2014 As Of Date On the Petroleum Properties of Condor Energy Technology, LLC Prepared by South Texas Reservoir Alliance LLC State of Texas Registration Number F-13460 Prepared by Sean Fitzgerald, State of Texas Professional Engineer #107301 2 Disclosures This report is provided to Condor Energy Technology, LLC (“Condor”) to satisfy the requirements contained in Item 1202(a)(8) of U.S. Securities and Exchange Commission Regulation S-K. This report utilizes assumptions, data, methods and procedures that are appropriate for the purpose served by the report as required in Item 1202(a)(8)(iv).The purpose of this report is to estimate proved, probable and possible oil and gas reserves for Condor Energy Technology, LLC using industry standard assumptions and methods.Significant data was collected and examined using volumetric calculations and decline curve analysis.Offset production, logs, maps, analog information and accounting statements were all studied. This report covers one hundred percent (100%) of the reserves of Condor Energy Technology, LLC.All of the reserves of Condor Energy Technology, LLC are located in Weld and Morgan counties, Colorado. New regulations could have an adverse effect on the reserves calculated in this report.Importantly a ban on hydraulic fracturing in the area could significantly decrease or eliminate this report’s reserves. The definitions found in Rule 4-10(a) of U.S. Securities and Exchange Commission Regulation S-X were used in this report. STXRA has used all methods and procedures as it considers necessary under the circumstances to prepare this report. Sean Fitzgerald supervised or performed all of the relevant technical work during the creation of this report.He is a member of South Texas Reservoir Alliance LLC (“STXRA”), a Delaware Limited Liability Company.STXRA is certified professional engineering company in the state of Texas.STXRA’s state of Texas registration number is F-13460.Sean Fitzgerald has a B.S. degree in Petroleum Engineering from the University of Texas at Austin.He is a registered professional engineer in the state of Texas.His state of Texas professional engineering number is 107301.Sean Fitzgerald has eight years of experience in creating reserve reports and completing reserve analysis for conventional and unconventional fields in the United States. 3 Scope of Investigation This report is an appraisal, as of July 1st, 2014, of the extent and value of the proved, probable and possible crude oil, condensate, and natural gas reserves of properties owned by Condor Energy Technology, LLC. The reserves recorded on the ‘as of’ date were calculated using the current field economic and productivity conditions. Changes to these conditions may significantly affect reserves. Reasonable engineering estimates were utilized in the recording of non-operated interests.The reserves presented in this report have been prepared in accordance with the definitions found in Rule 4-10(a) of the U.S. Security and Exchange Commission Regulation S-X.All of the following sources were also referred to on an as needed basis: the Petroleum Resources Management System (PRMS) approved in March 2007 by the Society of Petroleum Engineers, the World Petroleum Council, the American Association of Petroleum Geologists, and the Society of Petroleum Evaluation Engineers. A summary of Rule 4-10(a) of the U.S. Security and Exchange Commission Regulation S-X has been provided in the following section. The reserves estimated for this report are for producing wells, undeveloped locations and behind pipe reserves of oil and gas. 4 Summary The estimated gross and net proved, probable and possible reserves, as of July 1st, 2014, of the properties appraised are summarized as follows, and expressed in thousands of barrels (MBBL) or millions of cubic feet (MMCF): Category Net Oil Reserves (MBBL) Net Gas Reserves (MMCF) NPV Undiscounted (M$) NPV Discounted 10% (M$) Proved Developed Producing (PDP) Proved Behind Pipe (PDNP) Proved Undeveloped (PUD) -4,244.86 TOTAL PROVED TOTAL 1P RESERVES Probable Developed Producing (PBDP) Probable Behind Pipe (PBDNP) Probable Undeveloped (PBUD) TOTAL PROBABLE TOTAL 2P RESERVES (PROVED + PROBABLE) Possible Developed Producing (PSDP) Proved Behind Pipe (PSDNP) Proved Undeveloped (PSUD) TOTAL POSSIBLE TOTAL 3P RESERVES (PROVED + PROBABLE + POSSIBLE) Reserves estimated in this report are expressed as gross and net reserves. Gross reserves are defined as the total estimated petroleum to be produced from these properties after the specified as of date. Net reserves are defined as that portion of the gross reserves attributable to the interests owned by Condor Energy Technology, LLC after deducting all interests owned by others. This report also presents values that were estimated for reserves using reasonable estimated costs and prices calculated using the average of the first day of every month in the year prior. Values shown in this report for reserves are expressed in terms of estimated future gross revenue, future net revenue, and present worth. Future gross revenue is that revenue which will accrue to the appraised interests from the production and sale of the estimated net reserves. Future net revenue is calculated by deducting estimated production taxes, ad valorem taxes, operating expenses, transportation costs, abandonment costs, and capital costs from the future gross revenue. All costs presented in this report are based on current market conditions and best engineering judgment and are subject to change. Operating expenses include field operating expenses, transportation expenses, 5 compression charges, and an allocation of overhead that directly relates to production activities. Future income taxes were not taken into account in the preparation of these estimates. Present worth is defined as future net revenue discounted at a specified arbitrary discount rate compounded monthly over the expected period of realization. In this report, present worth values using a discount rate of 10 percent are reported in detail. Estimates of oil, condensate, and natural gas reserves and future net revenue should be regarded only as estimates that may change as further production history and additional information becomes available. Not only are such reserves and revenue estimates based on that information which is currently available, but such estimates are also subject to the uncertainties inherent in the application of judgmental factors in interpreting such information. Information used in the preparation of this report was obtained from Condor Energy Technology, LLC and from public sources. Estimation of Reserves Estimates of reserves were prepared by the use of standard geological and engineering methods generally accepted by the petroleum industry. The method or combination of methods used in the analysis of each reservoir was tempered by experience with similar reservoirs, stage of development, quality and completeness of basic data, and production history. When applicable, the volumetric method was used to estimate original oil in place (OOIP) and original gas in place (OGIP). Maps were prepared to delineate each reservoir and to estimate reservoir volume. Electrical logs, core analyses, and other available data were used to prepare these maps as well as to estimate representative values for porosity and water saturation. When adequate data were available and when circumstances justified, material balance and other engineering methods were used to estimate OOIP or OGIP. Estimates of ultimate recovery were obtained after applying recovery factors to OOIP or OGIP. These recovery factors were based on consideration of the type of energy inherent in the reservoirs, analyses of the petroleum, the structural positions of the properties, and the production histories. When applicable, material balance and other engineering methods were used to estimate recovery factors. An analysis of reservoir performance, including production rate, reservoir pressure, and gas-oil ratio behavior, was used in the estimation of reserves. Reserves were estimated for 103 locations and current producers identified by Condor Energy Technology, LLC. The locations are generally positioned to develop the acreage available in accordance with the geologic interpretation. Consideration was given to information on offset producing wells to determine the categorization of reserves for each location. 6 Oil reserves estimated herein are those to be recovered by normal lease separation. Gas volumes estimated herein are expressed as wet gas and sales gas. Wet gas is defined as the total gas to be produced before reductions for volume loss due to fuel and flare consumption and reduction for plant processing. Sales gas is defined as that portion of the wet gas to be produced from the reservoirs, measured at the point of delivery, after reduction for fuel usage, flare, and shrinkage resulting from field separation and plant processing, if applicable. Gross gas volumes are reported as wet gas. Net volumes are reported as sales gas. All gas volumes are expressed at standard temperature and pressure. Valuation of Reserves This report has been prepared using industry standard price and cost assumptions.The oil price was based on historical EIA reported WTI spot prices for the previous twelve months.The gas price was based on historical EIA reported Henry Hub spot prices for the previous twelve months.The price of each commodity was determined on the first day of each of the prior months and then averaged together to yield one oil price and one gas price.Appropriate oil and gas price offsets were calculated by comparing the historical EIA prices to the lease operating statements provided by Condor Energy Technology, LLC.All prices were held flat throughout all future dates.The following illustrates the prices and offsets used in this report: Oil Price ($/Bbl) Oil Price Offset ($/Bbl) Realized Oil Price ($/Bbl) Gas Price ($/MMbtu) Gas Price Offset ($/MMbtu) BTU Factor (BTU/scf) Realized Gas Price ($/Mcf) $ $
